Citation Nr: 1744075	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-88 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected residuals of a partial dislocation of the right acromioclavicular joint (right shoulder disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from April 1957 to March 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

In his December 2013 VA Form 9, Substantive Appeal, the Veteran requested a hearing before the Board at the St. Petersburg RO, but in February 2017, the Veteran asked VA to continue the appeal without holding a hearing. His hearing request is thus considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he is entitled to service connection for his left shoulder condition, to include as secondary to his service-connected right shoulder disability.  

The Veteran was afforded a VA examination in November 2011. The VA examiner diagnosed the Veteran with a left shoulder strain. In diagnosing the left shoulder strain, the VA examiner stated a "more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis." The VA examiner opined the Veteran's left shoulder strain is less likely as not caused by, or a result of, or aggravated by his right shoulder condition. As part of the rationale for the opinion, the VA examiner stated a March 2007 exam showed no impingement sign to the left shoulder and there is "no objective evidence/documentation to connect his claimed left shoulder condition to either the right shoulder condition nor anything in active duty."

The Board finds that this opinion is inadequate. In the precedential decision of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from it being factually accurate, fully articulated, and having a sound reasoning for the conclusion. In this case, the VA examiner failed to address an August 2004 VA MRI of the left shoulder that shows a chronic full-thickness tear of the supraspinatus musculotendinous complex with superior migration of the humeral head and marked narrowing of the acromiohumeral interval and coracoacromial arch and moderate advanced degenerative arthrosis of the acromioclavicular joint with subacromial osteophytes. In addition, the VA examiner did not address the range of motion testing at the November 2011 VA examination where the Veteran had reduced left shoulder flexion to 140 degrees and left shoulder abduction to 150 degrees. Given there is objective evidence that would support a more definitive diagnosis than "shoulder strain" that was not addressed by the VA examiner, the examination is inadequate and a remand for further development is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

2.  Obtain and associate with the claims file VA treatment records from July 2014 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for an appropriate VA examination before an examiner who has not previously examined the Veteran.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A) Provide a diagnosis for any left shoulder disability that has existed during the pendency of the claim (since September 2011)?  

In answering this question, the examiner is to address the Veteran's history of left shoulder disabilities, to include a 2004 VA MRI that identified a left shoulder tear.

B)  Please identify the likely etiology of each diagnosed left shoulder disability. Specifically, respond to the following questions for each diagnosed disability:

i)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left shoulder disability is related to the Veteran's service?

In responding to this question, the examiner is asked to consider the Veteran's statements that he injured his left shoulder in January 1958 when he also injured his left knee and that he injured his left shoulder in December 1958 when he also injured his right shoulder.

ii)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left shoulder disability was caused by the Veteran's service-connected right shoulder disability?

iii)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left shoulder disability was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected right shoulder disability?  

If the Veteran's current left shoulder disability has been aggravated by his service-connected right shoulder disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items one and two and any other development deemed necessary, review the record and readjudicate the claims on appeal. If the benefit sought remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


